 

Exhibit 10.1

 

CONSENT AGREEMENT

 

THIS CONSENT AGREEMENT, dated as of May 28, 2020 (this “Agreement”), is made
among TearLab Corporation, a Delaware corporation (“Borrower”), the subsidiary
guarantors listed on the signature pages hereto under the heading “SUBSIDIARY
GUARANTORS” (each a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”) and the lenders listed on the signature pages hereto under the
heading “LENDERS” (each a “Lender” and, collectively, the “Lenders”), with
respect to the Loan Agreement referred to below.

 

RECITALS

 

WHEREAS, the Borrower and the Lenders are parties to a Term Loan Agreement,
dated as of March 4, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), with the Subsidiary
Guarantors from time to time party thereto.

 

WHEREAS, pursuant to Section 3.01(a) of the Loan Agreement, the Borrower was
required to pay an installment of the outstanding principal amount of the Loans
on the Payment Date occurring on March 31, 2020 (the “March 2020 Principal
Payment”).

 

WHEREAS, pursuant to Section 3.02 of the Loan Agreement, the Borrower was
required to pay accrued interest on the Loans on the Payment Date occurring on
March 31, 2020 (the “March 2020 Interest Payment”).

 

WHEREAS, pursuant to that certain Consent Agreement (the “Prior Consent
Agreement”), dated as of March 31, 2020, by and among the Borrower, the
Subsidiary Guarantors, and the Lenders, the date on which the March 2020
Principal Payment and the March 2020 Interest Payment are due under the Loan
Agreement was extended from March 31, 2020 to May 31, 2020 (such date, the
“Extended March 2020 Payment Due Date”).

 

WHEREAS, pursuant to Section 3.01(a) of the Loan Agreement, the Borrower is
required to pay an installment of the outstanding principal amount of the Loans
on the Payment Date occurring on June 30, 2020 (the “June 2020 Principal
Payment”).

 

WHEREAS, pursuant to Section 3.02 of the Loan Agreement, the Borrower is
required to pay accrued interest on the Loans on the Payment Date occurring on
June 30, 2020 (the “June 2020 Interest Payment”).

 

WHEREAS, the Borrower has requested that the Lenders consent to (a) further
extend the Extended March 2020 Payment Due Date from May 31, 2020 to July 31,
2020 (such extension, the “Requested March 2020 Payment Extension”) and (b)
extend the date on which the June 2020 Principal Payment and the June 2020
Interest Payment are due under the Loan Agreement from June 30, 2020 to July 31,
2020 (such extension, the “Requested June 2020 Payment Extension”), and the
Lenders have agreed to provide such consent on the terms and subject to the
conditions set forth herein.

 

WHEREAS, as of March 31, 2020, the Borrower was not in compliance with the
minimum Revenue covenant under Section 10.02(e) of the Loan Agreement (the
“Specified Default”). The Borrower has requested that the Lenders consent to
temporarily waive the Specified Default until July 31, 2020, and the Lenders
have agreed to provide such consent on the terms and subject to the conditions
set forth herein.

 

   

 



 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

SECTION 1. Definitions; Interpretation.

 

(a) Terms Defined in Loan Agreement. All capitalized terms used in this
Agreement (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

 

(b) Interpretation. The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Agreement and are incorporated herein
by this reference.

 

SECTION 2. Consent. Subject to the terms and conditions set forth herein, each
Lender hereby consents to the Requested March 2020 Payment Extension and the
Requested June 2020 Payment Extension, notwithstanding anything to the contrary
contained in Section 3.01(a) or Section 3.02 of the Loan Agreement or, in the
case of the Requested March 2020 Payment Extension, Section 5 of the Prior
Consent Agreement and each Lender hereby consents to temporarily waive until
July 31, 2020 the Specified Default. The consent set forth in this Section 2
shall not modify or affect the Obligors’ obligations to comply fully with the
terms of Section 3.01(a) or Section 3.02 of the Loan Agreement in any other
respects or any other duty, term, condition or covenant contained in the Loan
Agreement or any other Loan Document now or in the future. For the avoidance of
doubt, it is hereby understood and agreed that the outstanding principal amount
of the Loans (including the March 2020 Principal Payment and the June 2020
Principal Payment) shall continue to accrue interest in accordance with the
provisions of the Loan Agreement, notwithstanding anything contained in this
Agreement. The consent set forth in this Section 2 is a one-time consent and is
limited solely to the matters set forth in this Section 2, and nothing contained
herein shall be deemed to constitute a consent to or waiver of any other rights
or remedies any Lender may have under the Loan Agreement or any other Loan
Documents or under applicable law. The Loan Agreement shall remain in full force
and effect according to its terms (as modified by this Agreement). For the
avoidance of doubt, this Agreement shall not be deemed to amend or otherwise
modify the definition of “Payment Date” appearing in Section 1.01 of the Loan
Agreement, and shall not result in an amendment or other modification to any
other term or provision of the Loan Agreement that is determined by reference to
the number of Payment Dates that have occurred (including, without limitation,
the Interest-Only Period, any future Interest Period, the PIK Period or the
Maturity Date).

 

SECTION 3. Conditions of Effectiveness. The effectiveness of this Agreement
shall be subject to the following conditions precedent:

 

(a) Receipt by the Lenders of this Agreement, duly executed by the Borrower,
each Subsidiary Guarantor and each Lender.

 

(b) The Borrower shall have paid or reimbursed Lenders for Lenders’ reasonable
out of pocket costs and expenses incurred in connection with this Agreement,
including Lenders’ reasonable and documented out of pocket legal fees and costs,
pursuant to Section 12.03(a)(i)(z) of the Loan Agreement (it being understood
and agreed that the Borrower may pay such legal fees and costs directly to the
applicable law firm).

 

(c) Except as disclosed by Borrower to the Lenders prior to the date hereof or
in the Borrower’s public filings with the SEC, and after giving effect to this
Agreement, the representations and warranties in Section 4 below shall be true
and correct on the date hereof.

 

   

 



 

SECTION 4. Representations and Warranties; Reaffirmation.

 

(a) Each Obligor hereby represents and warrants to each Lender as follows:

 

(i) Such Obligor has full power, authority and legal right to make and perform
this Agreement. This Agreement is within such Obligor’s corporate powers and has
been duly authorized by all necessary corporate and, if required, by all
necessary shareholder action. This Agreement has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable against such Obligor in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). This Agreement (x) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect, (y) will not violate any applicable
law or regulation or the charter, bylaws or other organizational documents of
the Borrower and its Subsidiaries or any order of any Governmental Authority,
other than any such violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (z) will not violate
or result in an event of default under any material indenture, agreement or
other instrument binding upon the Borrower and its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person.

 

(ii) After giving effect to this Agreement, no Default (excluding the Specified
Default) has occurred and is continuing.

 

(iii) Except as disclosed by Borrower to the Lenders prior to the date hereof or
in the Borrower’s public filings with the SEC, the representations and
warranties made by or with respect to the Borrower and its Subsidiaries in
Section 7 of the Loan Agreement are true in all material respects (or in all
respects, to the extent qualified by materiality or reference to “Material
Adverse Effect”), except that such representations and warranties that refer to
a specific earlier date were true in all material respects (or in all respects,
to the extent qualified by materiality or reference to “Material Adverse
Effect”) on such earlier date.

 

(iv) Except as disclosed by Borrower to the Lenders prior to the date hereof or
in the Borrower’s public filings with the SEC, there has been no Material
Adverse Effect since the date of the Loan Agreement.

 

(b) Each Obligor hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Agreement,
except as expressly provided herein. By executing this Agreement, each Obligor
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Agreement.

 

SECTION 5. EVENT OF DEFAULT. Failure by the Borrower to make all of the March
2020 Principal Payment, the March 2020 Interest Payment, the June 2020 Principal
Payment, and the June 2020 Interest Payment (inclusive of such additional
interest as shall have accrued on the outstanding amount of the Loans during the
period from the date of this Agreement through the date on which all of the
March 2020 Principal Payment, the March 2020 Interest Payment, the June 2020
Principal Payment, and the June 2020 Interest Payment are paid) on or prior to
July 31, 2020 shall result in an immediate Event of Default under the Loan
Agreement unless the “Accelmed Closing Date” (as defined in that certain Consent
and Amendment 9 to Term Loan Agreement, dated as of May 11, 2020, by and among
the Borrower, the Subsidiary Guarantors, and the Lenders) has occurred on or
prior to July 31, 2020.

 

   

 



 

SECTION 6. RELEASE. As a material part of the consideration for the Lenders
entering into this Agreement, the Obligors hereby agree as follows (the “Release
Provision”):

 

(a) By their respective signatures below, the Obligors hereby agree that the
Lenders, each of their respective Affiliates and each of the foregoing Persons’
respective officers, managers, members, directors, advisors, sub-advisors,
partners, agents and employees, and their respective successors and assigns
(hereinafter all of the above collectively referred to as the “Lender Group”),
are irrevocably and unconditionally released, discharged and acquitted from any
and all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under or otherwise arising in connection with the Loan Documents,
on or prior to the date hereof.

 

(b) Each Obligor hereby acknowledges, represents and warrants to the Lender
Group that:

 

(i) it has read and understands the effect of the Release Provision. Each
Obligor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for such Obligor has read and considered the
Release Provision and advised such Obligor with respect to the same. Before
execution of this Agreement, such Obligor has had adequate opportunity to make
whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.

 

(ii) no Obligor is acting in reliance on any representation, understanding, or
agreement not expressly set forth herein. Each Obligor acknowledges that the
Lender Group has not made any representation with respect to the Release
Provision except as expressly set forth herein.

 

(iii) each Obligor has executed this Agreement and the Release Provision thereof
as its free and voluntary act, without any duress, coercion, or undue influence
exerted by or on behalf of any person.

 

(iv) the Obligors are the sole owner of the claims released by the Release
Provision, and no Obligor has heretofore conveyed or assigned any interest in
any such claims to any other Person.

 

(c) Each Obligor understands that the Release Provision was a material
consideration in the agreement of the Lenders to enter into this Agreement. The
Release Provision shall be in addition to any rights, privileges and immunities
granted to the Lenders under the Loan Documents.

 

SECTION 7. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a) Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

 

   

 



 

(b) Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5 is for the benefit of the Lenders
only and, as a result, no Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
the Lenders may take concurrent proceedings in any number of jurisdictions.

 

(c) Waiver of Jury Trial. EACH OBLIGOR AND EACH LENDER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

 

SECTION 8. Miscellaneous.

 

(a) No Waiver. Nothing contained herein shall be deemed to constitute a waiver
of compliance with any term or condition contained in the Loan Agreement or any
of the other Loan Documents or constitute a course of conduct or dealing among
the parties. Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents. Except as modified hereby, the
Loan Agreement and other Loan Documents remain unmodified and in full force and
effect. All references in the Loan Documents to the Loan Agreement shall be
deemed to be references to the Loan Agreement as modified hereby.

 

(b) Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(c) Headings. Headings and captions used in this Agreement (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

 

(d) Integration. This Agreement constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

 

(e) Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

 

(f) Controlling Provisions. In the event of any inconsistencies between the
provisions of this Agreement and the provisions of any other Loan Document, the
provisions of this Agreement shall govern and prevail. Except as expressly
modified by this Agreement, the Loan Documents shall not be modified and shall
remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

BORROWER: TEARLAB CORPORATION         By: /s/ Seph Jensen   Name: Seph Jensen  
Title: CEO       SUBSIDIARY GUARANTORS: TEARLAB RESEARCH, INC.         By: /s/
Seph Jensen   Name: Seph Jensen   Title: CEO         OCUHUB HOLDINGS, INC.      
  By: /s/ Seph Jensen   Name: Seph Jensen   Title: CEO         OCCULOGIX CANADA
CORP.         By: /s/ Seph Jensen   Name: Seph Jensen   Title: CEO

 

   

 



 

LENDERS: CAPITAL ROYALTY PARTNERS II L.P.         By: CAPITAL ROYALTY PARTNERS
II GP L.P.,   its General Partner         By: CAPITAL ROYALTY PARTNERS II GP
LLC,   its General Partner

 

  By: /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory

 

  CAPITAL ROYALTY PARTNERS II (CAYMAN) AIV L.P.         By:

CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P.,

  its General Partner       By: CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC,  
its General Partner

 

  By: /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory

 

  WITNESS: /s/ Nicole Nesson   Name: Nicole Nesson

 

  CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P.         By: CAPITAL
ROYALTY PARTNERS II – PARALLEL FUND “A” GP L.P.,   its General Partner        
By: CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC,   its General
Partner

 

  By: /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory

 

   

 





 

  CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “B” (CAYMAN) L.P.         By:
CAPITAL ROYALTY PARTNERS II (CAYMAN) GP L.P.,   its General Partner         By:
CAPITAL ROYALTY PARTNERS II (CAYMAN) GP LLC,   its General Partner



 

  By: /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory

 

  WITNESS: /s/ Nicole Nesson   Name: Nicole Nesson

 

  PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.         By:

PARALLEL INVESTMENT OPPORTUNITIES

PARTNERS II GP L.P., its General Partner

        By:

PARALLEL INVESTMENT OPPORTUNITIES



        PARTNERS II GP L.P., its General Partner

 

  By: /s/ Nathan Hukill   Name: Nathan Hukill   Title: Authorized Signatory

 

   

 

